Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Miller on 2 September 2021.

The application has been amended as follows: 
Claim 1 is amended to incorporate claim 6 and read as follows: 
1. An optical primer for igniting an ignition material contained in a case that is part of an ammunition cartridge, said primer comprising: a conductive cylindrical cup electrically coupled to the case, said cup including an open top end and a bottom end exposed at a bottom of the case, said bottom end of the cup including a circular opening; a circular conductive button electrically isolated from the cup; a first conductive bracket positioned within the cup and being electrically coupled to the button; a second conductive bracket positioned within the cup and being electrically coupled to the cup; and at least one light emitting device electrically coupled to the first and second brackets, said at least light emitting device generating a light beam that ignites the ignition material in response to a current flow through the case, the cup and the button[[.]]; and 
wherein the first bracket is an L-shaped bracket including a circular bottom portion secured to the button and a tab extending upward in the cup and the second bracket is an L-shaped bracket including an arm coupled to the cup and a tab also extending upward in the cup, said at least one laser diode being coupled between and to the tabs.  

Claim 6 is cancelled.
Claim 7 is amended to depend from claim 1 and read as follows:
7. The optical primer according to claim [[6]] 1 wherein the circular bottom portion is secured within a circular recess in the button.


Reasons for Allowance
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to an optical primer for igniting an ignition material contained in a case that is part of an ammunition cartridge, the primer having a pair of light emitting devices that are electrically configured in a reverse parallel direction so that one of the light devices conducts for current flow in one direction and the other device conducts for current flow in the opposite direction.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641